Citation Nr: 1739486	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-40 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963.

This issue comes before the Board of Veterans' Appeals (Board) on appeal of June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The June 2009 rating decision on appeal denied entitlement to service connection for a right knee condition.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2015 videoconference hearing.  A copy of the transcript is associated with the claims file.  

In November 2015, the Board remanded the matter for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a right knee disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, a VCAA letter dated March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran was provided a VA examination for his right knee condition in July 2016.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternately, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Specifically, service connection for some chronic disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record since every item of evidence does not have the same probative value.



Factual Background

The Veteran's entrance exam in April 1959 was negative for a right knee complaints or findings.  On July 1, 1960, the Veteran was treated on the USS Nicholas for a twisted right knee with an ace bandage wrap.  In May 1963, the Veteran's separation exam was also negative for any complaints or findings regarding the right knee.  In a report of medical history also dated in May 1963, the Veteran denied any history of a tricked or locked knee, or of any bone, joint, or other deformity.

In his February 2009 claim, the Veteran stated that he injured his right knee onboard the USS Nicholas in July 1960, when he fell through an open hatch.  See February 2009 correspondence.  In a later March 2009 statement, the Veteran stated that his right knee continued to give him problems.  He said that the right knee is unstable while walking or just standing and that it had a tendency to fold on him, causing him to fall or to have to catch himself before falling.  The Veteran said that he has no control as to when the right knee might fold on him.

In a July 2009 statement of the case, the Veteran stated that he suffered an injury to his right knee when he stepped on an improperly secured hatch.  The Veteran said that he twisted his right knee and was treated in the ship dispensary, provided an Ace bandage wrap, and given aspirin.  The Veteran said the injury occurred when he was assigned to the USS Nicholas (DDE 449).

In August 2012, the Veteran's private physician Dr. D treated the Veteran for right knee pain.  Dr. D stated that the Veteran originally injured his knee while serving in the Navy in 1960.  He said that the Veteran stepped into an open hatch with his left leg and twisted the right knee and, since then, the Veteran's right knee has continued to give the Veteran trouble, often giving way.  Dr. D reported that only in the last two months has the right knee gotten worse, with the symptoms being stable and nonprogressive.  He said that associated symptoms include dull ache, pain with stairs, and giving way of the knee.  Dr. D reported the Veteran's prior occupation as a machinist and toolmaker.  Dr. D said that radiographs of the right knee show severe medial joint line narrowing to bone on bone with osteophyte formation medially and at the patellofemoral joint.  Dr. D diagnosed the Veteran with right primary localized osteoarthritis, lower leg.  See December 2015 medical record.

In April 2013, Dr. W treated the Veteran for right knee pain.  Dr. W stated that the radiograph demonstrated advanced osteoarthritis of the right knee with medial joint space narrowing and bone-on-bone contact and osteophyte formation.  Dr. W did not offer an opinion as to the etiology of the Veteran's right knee condition.  See December 2015 medical record.

In November 2013, Dr. W again saw the Veteran for a follow-up appointment for right knee osteoarthritis.  The Veteran complained of persistent pain affecting the right knee.  Dr. W said that radiographs demonstrated bone-on-bone contact and osteophyte formation in the knee, which is compatible with advanced osteoarthritis.  Dr. W said that the Veteran's pain is primarily at the medial joint, with minimal lateral and patellofemoral change.  Again, Dr. W did not offer an opinion as to the etiology of the Veteran's right knee condition.  See December 2015 medical record.

In November 2013, the Veteran saw Dr. R for right knee orthosis treatment.  Dr. R stated that the Veteran said that his right knee has gotten progressively worse, sustaining gradual wear and increasing pain since the Veteran initially injured it in 1961 in the Navy.  Dr. R diagnosed the Veteran with osteoarthritis of the right lower leg.  Dr. R did not offer an opinion as to the etiology of the Veteran's right knee condition.  See December 2015 medical record.

In July 2015, the Veteran testified at a Board hearing.  The Veteran stated that he injured his right knee while he was on active duty.  He said that when he was conducting various inspections aboard the destroyer in different areas and taking readings on some auxiliary equipment, he walked in that one room that was not well-lit and where somebody had left the hatch cover open.  The Veteran stepped into the room to get a reading and all of the sudden his left leg dropped down through the hole.  The Veteran stated that he caught himself on the left side by barely hanging on, but his right knee caught the other side.  The Veteran said that he heard a kind of heard a crack, as side pressure was put on his right knee.  The Veteran said that he was barely able to pull himself up.  Afterward, the Veteran went to the dispensary and the corpsman gave him some aspirin for the pain.  The next morning, the Veteran went back to the dispensary because his knee had swelled up twice its normal size.  The corpsman wrapped the right knee up and told the Veteran to come back next day.   The Veteran stated that the right knee stayed swollen for almost a month before the swelling went down. 

The Veteran testified that this right knee injury affected him all the way through to the present day.  He said that his orthopedic surgeon recommended that the Veteran take up to about two to four Aleve pills per day for pain.  The Veteran said that he always walked with a limp after that the incident.  When people would ask the Veteran why he was limping, he would tell them that his knee was just not right.  The Veteran testified that he had been wearing a knee brace to support his knee for the last two years.  

In July 2015, after reviewing the Veteran's service medical records and his civilian medical history, Dr. D stated that the Veteran had no other known risk factors that may have precipitated the Veteran's current condition of right knee osteoarthritis.  Dr. D stated that he had been treating the Veteran since August 2012.  He stated that it was more likely than not that the Veteran's 1960 injury contributed to the development of osteoarthritis of the right knee, but provided no further supporting rationale for this opinion.  See December 2015 medical record; July 2015 correspondence.

In June 2016, Dr. D again treated the Veteran for right knee pain.  Dr. D stated that the Veteran said that his right knee pain began 50 years ago, with stable and nonprogressive symptoms.  Dr. D diagnosed the Veteran with right primary localized osteoarthritis of the lower leg, but did not offer another opinion as to the etiology of the Veteran's right knee condition.  See August 2016 medical record.

In the July 2016 VA examination, the VA examiner diagnosed the Veteran with right knee joint osteoarthritis.  He conducted an in-person interview and reviewed the Veteran's private, service, and VA records.  The VA examiner stated that the Veteran reported right knee pain since twisting his knee in the service, but that Veteran had no pain at the VA examination.  The VA examiner stated that imaging revealed osteoarthritis and that his treatment included nonsteroidal anti-inflammatory drugs and bracing.  The Veteran reported that the right knee hurt daily and that he had no other major injuries to the right knee.  The VA examiner diagnosed the Veteran as having right knee joint osteoarthritis, with it being first diagnosed in 2012.  

The VA examiner opined that the Veteran's condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service July 1960 right knee injury.  The VA examiner based this opinion on the fact that the Veteran was diagnosed with right knee osteoarthritis over 40 years after the injury.  Also, he stated that a knee twist/sprain injury is not likely to turn into arthritis.  The VA examiner stated that the Veteran's right knee osteoarthritis etiology can be age related and/or could be attributed to the Veteran's civilian career as a machinist.  As such, the VA examiner stated that there was no rationale to support the July 2015 private medical opinion linking the Veteran's 1960 injury to the development of osteoarthritis of the right knee.

In an August 2016 statement, the Veteran disputed the July 2016 VA examination results and findings.  The Veteran said that he expressed pain at various times during the July 2016 VA examination.  He said that he takes Aleve pills daily in order to get rest and uses a knee brace and cane daily.  The Veteran said that he could not wear his brace on the drive to the VA examination for safety reasons and that he did have his cart with him.  He said that the July 2015 Board video hearing showed him using a brace.  With respect to functionality, the Veteran said that the recurring pain in his knee and lower leg limits his daily activity, like walking more for weight control and health maintenance.  The Veteran said that he cannot support his wife's gardening projects because he experiences extreme pain when he does so.  

Legal Analysis

As an initial matter, the Board concedes that the Veteran has current right knee disability, osteoarthritis, and that the Veteran sustained twisted his right knee while on active duty in July 1960.  The final issue that the Board needs to adjudicate is whether the Veteran's present right knee disability is related to this in-service right knee injury.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a right knee disability.  Although the evidence reveals that the Veteran currently suffers from symptoms related to his right knee, the competent, probative evidence of record does not etiologically link this condition to his service or any incident therein. 

The Veteran's Service Treatment Records note that the Veteran suffered injury to his right knee on or about July 1960.  However, the Veteran specifically denied any knee problems at separation and physical examination was normal.  There is otherwise no documentation reflecting a right knee disability for several decades after service.  As noted above in the July 2016 VA examination, the VA examiner found it was less likely than not that the Veteran's current right knee condition is etiologically related to his service.  The VA examiner reasoned that while the Veteran was treated for a right knee injury in July 1960, there is no evidence of regular complaints of knee pain and follow-up treatment until 40 years after active duty service.  Further, the Veteran's separation examination was negative for knee and joint problems.

The Veteran has offered his medical records from Dr. W, Dr. R., and Dr. D to rebut the July 2016 VA examination opinion denying service connection for his right knee disability.  With respect to Dr. W and Dr. R, both physicians diagnosed the Veteran with a current knee disability.  However, neither physician offered an opinion as to the etiology of the Veteran's current right knee disability in order to establish service connection.

With respect to Dr. D, Dr. D not only diagnosed the Veteran with a current knee disability, but he further opined that the Veteran's right knee injury was most likely the result of his in-service right knee injury.  However, Dr. D did not offer a rationale or basis for his opinion other than stating that the Veteran had no other known risk factors that precipitated his right knee osteoarthritis.  As such, the Board does not give Dr. D's opinion much probative value when compared to well-supported opinion of the July 2016 VA examiner. 

Th Board places more probative weight on the opinion of the competent VA medical professional who provided the July 2016 VA opinion, based on the VA examiner's stated review of the medical records, claims file, and physical examination of the Veteran.  The VA examiner not only did a complete review of the claims file, but he also provided a detailed rationale attributing the Veteran's current right knee disability to age and occupations factors other than the 1960 injury in service, noting that a sprain does not lead to arthritis.  As such, the preponderance of the evidence demonstrates that the Veteran's right knee condition was not caused or aggravated by his military service.

The Board has considered the Veteran's reports as to his history of symptomatology.  However, to the extent that the Veteran reports an ongoing history of knee symptoms since his in-service injury, the Board finds that such report not credible in view of the absence of any document treatment for several decades after service, coupled with his specific denial of any history of problems at separation.  Having found that there is no credible evidence of continuity since service, the Board notes that the Veteran is not otherwise competent to opine as to the etiology of his right knee disability.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for a right knee disorder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


